*669Opinion by
Sharpe, J.
The bill in this case was filed by J. L. Hall and L. B. Farley, as assignees of a judgment recovered by the receiver of the Farley National Bank' against the Terminal & Improvement Company, against the Farmers & Merchants Bank and the Terminal & Improvement Company, to hold the partnership of the Farmers & Merchants Bank and its members, liable for the money received by it, which was alleged to have been obtained by the Terminal and Improvement Company from the Farley . National Bank in pursuance of a scheme entered into and carried out between the Farmers & Merchants Bank and the Terminal & Improvement Company for the purpose of fraudulently obtaining money from the Farley National Bank. This is the second appeal in the case. On the former appeal, it was held that the complainants7 bill did not present a case of equitable cognizance. Upon the re-, mandment of the cause the complainants amended the bill. The cause was submitted on a motion made by the defendants to dismiss the bill as amended for the want of equity. This appeal is taken from a decree sustaining said motion and ordering the bill dismissed. It is held that the amendment made subsequent to the former decision contains only additional allegations concerning matters already charged in the 7)111, and that said allegations were merely cumulative upon others of the same nature contained in the original bill; and no matter of equitable cognizance has been introduced into the bill by the amendment.
The decree of the chancellor is affirmed on the authority of the Farmers & Merchants Bank v. Hall, 120 Ala. 14.